Canty, J.
I dissent from the foregoing opinion so far as it holds that the order appealed from should be reversed as to any of the defendants. It appears by the return that the alleged note, when signed, was a leaf in a book. This book opens at the end, and its pages are about seven inches long by five inches wide. Printed on thp top page is a blank contract for the purchase of a stud horse. There are no blanks for either date or signature on this page, but the last printed line is close to the bottom of the page, near to and parallel with the seam or stitching which fastens the pages together. On the top of the bottom page is a blank form of a promissory note, commencing with the date, and following it are two columns of twelve ruled lines in each column for signatures; giving- it the appearance of a blank subscription list. There is nothing about the style or form that indicates that each page is intended for a separate contract, but both- pages together appear to be one continuous contract, with the peculiarity that the date is in the middle, instead of being at the beginning or end. The top of the bottom page is perforated so close to the stitching that the stitches barely miss passing through the perforations, which cannot be seen except by pressing the book open with some force.
The evidence tends strongly, if not conclusively, to show that the signatures were placed in this double blank column while both the pages were in the book, and the lower page was afterwards torn out, and uttered as a promissory note.
*391To say the least, it was a question for the jury whether or not the contract of the parties, the contract agreed upon, the contract signed and intended to be signed, included the written and printed matter on both pages. If it did, the case does not come within Laws 1888, ch. 114, at all, and the question of negligence under that statute is not in the case. That statute applies only to a case where the party signed a negotiable instrument supposing it to be something else, not to a case where the party signed something else supposing it to be what it in fact was. The majority opinion assumes that the instrument in fact signed was a promissory note, while the evidence is exceedingly strong to show that it was not, but was the instrument expressed by both pages.
The evidence tends strongly to show that the whole transaction is a fraudulent scheme, intended to be carried out by forgery, and that it was so carried out. If the contract in fact made and signed included both pages, it was a forgery afterwards to cut this contract in two, and utter one part of it. It was a material and fraudulent alteration of the contract, which made it void in the hands of an innocent purchaser. Both of these defenses were available under the denial in the answers that the defendants ever made the note set out in the complaint.
Being unexplained, it is a strong circumstance against four of the defendants that they failed to testify in their own behalf. But the other evidence in the case made a strong defense for them, which was not overborne by such failure, but such failure was a question for the jury to consider. It seems to me that there is sufficient evidence to sustain the verdict as to all the defendants.
(Opinion published 61 N. W. 452.)